Dismissed and Opinion Filed July 1, 2013




                                         S
                                         In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-12-01063-CV

                       HERMAN HAYNES, Appellant
                                 V.
       JOHN JONES, FREEMAN FOOD SERVICE OF DALLAS, INC., Appellees

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-10-03731

                              MEMORANDUM OPINION
              Before Chief Justice Wright, Justices Lang-Miers and Justice Lewis
                               Opinion by Chief Justice Wright
       The clerk’s record in this case is overdue. By letter dated March 11, 2013, we informed

appellant that we had been notified by the Dallas County District Clerk that the clerk’s record in

this case had been prepared but had not been filed because appellant had not paid for or made

arrangements to pay for the clerk’s record. We directed appellant to provide the Court with

written verification that he had either paid for or made arrangements to pay for the clerk’s record

within ten days. We cautioned appellant that if we did not receive the required verification, we

might dismiss the appeal without further notice. To date, we have not received the required

verification or any correspondence concerning the status of the clerk’s record.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b).




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE
121063F.P05




                                            –2–
                                    S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                   JUDGMENT

HERMAN HAYNES, Appellant                       On Appeal from the 116th Judicial District
                                               Court, Dallas County, Texas
No. 05-12-01063-CV        V.                   Trial Court Cause No. DC-10-03731.
                                               Opinion delivered by Chief Justice Wright.
JOHN JONES and FREEMAN FOOD                    Justices Lang-Miers and Lewis participating.
SERVICE OF DALLAS, INC., Appellees

    In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
    It is ORDERED that appellees JOHN JONES and FREEMAN FOOD SERVICE OF
DALLAS, INC. recover their costs of this appeal from appellant HERMAN HAYNES.


Judgment entered July 1, 2013




                                               /Carolyn Wright/
                                               CAROLYN WRIGHT
                                               CHIEF JUSTICE




                                         –3–